DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/141,714 is responsive to the communication filed 12/03/2020, in response to the Non-Final Rejection of 08/04/2020. Currently, claims 1-45 are pending and are presented for examination.

Response to Arguments
3.	Applicant's Remarks see pages 10-13, filed on 12/03/2020, with respect to the amendment and argument have been fully considered, but they are not persuasive.
	Applicant urges that a combination of cited references does not teach “the future picture being beyond a GOP boundary of the ordinal first GOP” as recited in claim 1 (see pages 11-12: Applicant’s remarks). The examiner respectively disagrees. Labrozzi fairly disclose in the field of video encoding, this closed GOP nature is a restriction required for the ability to switch or splice streams at GOP I-frame boundaries. As in the previous example a clean switch must be at an I-frame GOP boundary since the I-frame of a new stream does not depend on other frames in its stream and because of the closed GOP nature, future frames of the switched stream do not depend on frames that are prior to the I-frame either (see paragraph 0068; Fig. 7). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-45 are rejected under 35 U.S.C. 103(a) as being unpatentable by SCHWARZ et al. ("Hierarchical B Pictures", 16. JVT MEETING; 73. MPEG MEETING; 24-07-2005 - 29-07-2005; POZNAN,PL; (JOINT VIDEO TEAM OF ISO/IEC JTC1/SC29/WG11 AND ITU-T SG.16 ), no. JVT-P014, 19 July 2005 (2005-07-19) (hereinafter Schwarz) in view of Labrozzi et al. (US 2011/0235703A1) (hereinafter Labrozzi).
	Regarding claim 1, Schwarz discloses a method of encoding video data (e.g. see abstract; Figs. 1-3), the method comprising: 	
	encoding a future picture of video data having a first display order position (e.g. see Fig. 3, section 2.1: P0 corresponds a future picture that has a first display order position of 16 and the first pictures of all hierarchy (8, 4, 2, and 1) are encoded; Figs. 1-2, section 2: display order), the future picture being included in an intra period (IP) of the video data, the IP comprising a plurality of groups of pictures (GOPs) (e.g. Fig. 3 depicts a "future picture" denoted "PO" which is included
in an intra period (IP), the intra picture is denoted "10" and the IP comprises two groups of pictures (GOPs), see top of Fig.3; also see Figs. 1-2, sections 2-2.1); and 
	after encoding the future picture (e.g. see Fig.3 shows a "future picture" denoted "PO" which has a coding order of "1 "), encoding a picture of an ordinal first GOP of the plurality of GOPs using the future picture as a reference picture (e.g. see Fig.3 illustrates a "a picture of an ordinal first GOP of the plurality of GOPs" denoted "B1" which has a coding order of "2" and uses future picture "PO", which has a coding order of "1 ", as a reference picture; also see Figs. 1-2, sections 2-2.1), each picture of the ordinal first GOP having display order positions earlier than the first display order position (e.g. see Fig. 3 shows "each picture of the ordinal first GOP having display order positions earlier than the first display order position", for example all pictures with display order positions "1 "-"15" are within the ordinal first GOP and have a display order position before the "future picture" denoted "PO" which has a first display order position of "16"; also see Figs. 1-2, sections 2-2.1). 
	Schwarz does not explicitly disclose the future picture being beyond a GOP boundary of the ordinal first GOP. 
	However, Labrozzi discloses the future picture being beyond a GOP boundary of the ordinal first GOP (e.g. see Fig. 7, paragraph 0068: I-frame GOP boundary at ordinal first GOP M).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Schwarz to add 
	Regarding claim 2, Schwarz and Labrozzi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein the future picture comprises an intra-predicted picture (I-picture) (e.g. see Figs. 1-3, sections 2-2.1: “I” or “I0” corresponds an intra-prediction picture). 
	Regarding claim 3, Schwarz and Labrozzi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein the first display order position comprises an ordinal last display order position of the IP (e.g. see Fig. 3 shows first and last display order positions of the intra period; also see Figs. 1-2, sections 2-2.1). 
	Regarding claim 4, Schwarz and Labrozzi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein the picture of the ordinal first GOP comprises a second picture of the ordinal first GOP, the method further comprising (e.g. see Fig. 3 shows first and second pictures of the first and second GOPs; also see Figs. 1-2, sections 2-2.1). 
	Regarding claim 5, Schwarz and Labrozzi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses further comprising: encoding data representing a GOP size for the plurality of GOPs in a sequence of pictures, the IP comprising the sequence of pictures (e.g. see sections 2-2.1: a GOP size; also see Figs. 1-3); 
	encoding data indicating that the future picture is to be decoded before other pictures in the sequence of pictures, the first display order position being at an end of the sequence of pictures (e.g. see Fig. 3, section 2.1: P0 corresponds a future picture that has a first display order position of 16 and the first pictures of all hierarchy (8, 4, 2, and 1) are encoded; Figs. 1-2, section 2: display order); 
	updating a reference picture set for a second picture of the sequence of pictures to include the future picture (e.g. see Figs. 1-3, sections 2-2.1); 
	encoding data indicating the updated reference picture set for the second picture (e.g. see Figs. 1-3, sections 2-2.1); and 
	encoding the second picture using the updated reference picture set, comprising predicting at least a portion of the second picture from the future picture (e.g. see Figs. 1-3, sections 2-2.1). 
Regarding claim 6, Schwarz and Labrozzi disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein encoding the data representing the GOP size comprises encoding a sequence parameter set (SPS) including the data representing the GOP size (e.g. see sections 2-2.1: a GOP size; also see Figs. 1-3). 
	Regarding claim 7, Schwarz and Labrozzi disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses further comprising updating a delta picture order count (POC) value of the second picture to refer to the future picture (e.g. see section 2.1.1-2.1.3, Tables 1-3: POC values). 
	Regarding claim 8, Schwarz and Labrozzi disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein encoding the data indicating the updated reference picture set comprises encoding a slice header of a slice of the second picture, the slice header including the data indicating the updated reference picture set (e.g. see section 2.1.1, 2.1.2, 2.1.4: slice header; also see Figs. 1-3). 
	Regarding claim 9, Schwarz and Labrozzi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses further comprising: encoding a first flag of a sequence parameter set (SPS) (e.g. see section 2.1: sequence parameter set), the (e.g. see Fig. 3, section 2.1: flag or syntax); and encoding data of the SPS specifying a size of the IP in response to encoding of the future picture before other pictures of the IP being enabled (e.g. see Figs. 1-3, sections 2-2.1). 
	Regarding claim 10, Schwarz and Labrozzi disclose all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses further comprising determining the future picture based on at least one of the future picture being a next intra-predicted (I-picture) in coding order (e.g. see Fig. 3, section 2.1), a picture order count (POC) value of the future picture, or the IP (e.g. see section 2.1.1-2.1.3, Tables 1-3: POC values). 
	Regarding claim 11, Schwarz and Labrozzi disclose all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses further comprising updating a reference picture set based on a fixed rule of reference picture set construction as specified in ITU-T H.265 High Efficiency Video Coding (HEVC) (e.g. see abstract, sections 1-2: H.264/MPEG4-AVC is the widely used video compression standard which is succeeded by High Efficiency Video Coding (HEVC) also known as H.265). 
	Regarding claim 12, Schwarz and Labrozzi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
(e.g. see section 2.1.1-2.1.3, Tables 1-3: POC values; also see Figs. 1-3, sections 2-2.1). 
	Regarding claim 13, Schwarz and Labrozzi disclose all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein encoding the one or more deltaPOC values comprises encoding the one or more deltaPOC values in a parameter set (e.g. see section 2.1.1-2.1.3, Tables 1-3: POC values; also see Figs. 1-3, sections 2-2.1: parameter set). 
	Regarding claim 14, Schwarz and Labrozzi disclose all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein the parameter set comprises one of a sequence parameter set (SPS), a picture parameter set (PPS), or a video parameter set (VPS) (e.g. see Fig. 3, section 2.1: sequence parameter set). 
	Regarding claim 15, Schwarz and Labrozzi disclose all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein encoding the one or more deltaPOC values comprises encoding the one or more deltaPOC values with respect to first POC (e.g. see section 2.1.1-2.1.3, Tables 1-3: POC values; also see Figs. 1-3, sections 2-2.1). 
	Regarding claim 16, Schwarz and Labrozzi disclose all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein encoding the one or more deltaPOC values comprises encoding the one or more deltaPOC values (e.g. see section 2.1.1-2.1.3, Tables 1-3: POC values; also see Figs. 1-3, sections 2-2.1) with respect to one of a previous intra random access point (IRAP) picture, an TRAP picture in a reference picture set, or an IRAP picture having a smallest POC value in the reference picture set (e.g. see Fig. 1-2, section 2: enable random access). 
	Regarding claim 17, Schwarz and Labrozzi disclose all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein encoding the one or more deltaPOC values comprises encoding the one or more deltaPOC values according to an indicated template (e.g. see section 2.1.1-2.1.3, Tables 1-3: POC values; also see Figs. 1-3, sections 2-2.1: parameter set). 
	Regarding claim 18, Schwarz and Labrozzi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
(e.g. see Fig. 3, section 2.1; also see Figs. 1-2, section 2). 
	Regarding claim 19, Schwarz and Labrozzi disclose all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses further comprising encoding data indicating a size of the subset (e.g. see Figs. 1-3, sections 2-2.1: a size of the subset/GOP/DPB). 
	Regarding claim 20, Schwarz and Labrozzi disclose all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein encoding the data indicating the subset of future pictures comprises encoding one or more delta picture order count (deltaPOC) values for the future pictures of the subset (e.g. see section 2.1.1-2.1.3, Tables 1-3: POC values; also see Figs. 1-3, sections 2-2.1: the subset/GOP/DPB). 
	Regarding claim 21, Schwarz and Labrozzi disclose all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein encoding the data indicating the subset of future pictures comprises explicitly specifying the future pictures of the subset (e.g. see Fig. 3, section 2.1: the subset of future pictures; also see Figs. 1-2, section 2). 
	Regarding claim 22, Schwarz and Labrozzi disclose all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim.
(e.g. see section 2.1.1-2.1.3, Tables 1-3: POC values; also see Figs. 1-3, sections 2-2.1: the subset/GOP/DPB). 
	Regarding claim 23, Schwarz and Labrozzi disclose all the limitations of claim 22, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein encoding the index value comprises encoding the index value in a sequence parameter set (SPS) (e.g. see Fig. 2, section 2.1: sequence parameter set; sections 2.1.4: frame index; also see section 3.1.2: reference index). 
	Regarding claim 24, Schwarz and Labrozzi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses further comprising encoding data representing positions of future pictures in a subset of future pictures including the future picture (e.g. see Fig. 3, section 2.1: the subset of future pictures; also see Figs. 1-2, section 2). 
	Regarding claim 25, Schwarz and Labrozzi disclose all the limitations of claim 24, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein encoding the data representing the positions comprises coding the data representing the positions in a sequence parameter set (SPS) (e.g. see Fig. 3, section 2.1: sequence parameter set). 
Regarding claim 26, Schwarz and Labrozzi disclose all the limitations of claim 24, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein the data representing the positions applies to all intra periods of the video data (e.g. see Fig. 3, section 2.1: the intra periods of the video data; also see Figs. 1-2, section 2). 
	Regarding claim 27, Schwarz and Labrozzi disclose all the limitations of claim 24, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses further comprising encoding data of a slice header or a slice indicating the subset of future pictures (e.g. see section 2.1.1, 2.1.2, 2.1.4: slice header; also see Figs. 1-3). 
	Regarding claim 28, Schwarz and Labrozzi disclose all the limitations of claim 24, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses further comprising deriving a reference picture set of a current picture of the IP using a subset of future pictures signaled in the bitstream, the subset of future pictures including the future picture (e.g. see Fig. 3, section 2.1: the intra periods of the video data; also see Figs. 1-2, section 2). 
	Regarding claim 29, Schwarz and Labrozzi disclose all the limitations of claim 28, and are analyzed as previously discussed with respect to that claim.
(e.g. see Fig. 3, section 2.1: the future pictures; also see Figs. 1-2, section 2). 
	Regarding claim 30, Schwarz and Labrozzi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein encoding the future picture comprises encoding a plurality of future pictures including the future picture, each of the future pictures having respective display order positions later than display order positions of each picture of the ordinal first GOP (e.g. see Fig. 3, section 2.1: the display orders of the future picture of the GOPs; also see Figs. 1-2, section 2). 
	Regarding claim 31, Schwarz and Labrozzi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses further comprising encoding respective future pictures for each IP of the video data, the future pictures each having relative display order positions in the respective IPs corresponding to the first display order position (e.g. see Fig. 3, section 2.1: the intra periods of the video data and the display order positions; also see Figs. 1-2, section 2). 
Regarding claim 32, this claim is a device claim of a method version as applied to claim 1 above, wherein the device performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Schwarz discloses a memory, 
	Regarding claim 33, it contains the limitations of claims 2 and 32, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 34, it contains the limitations of claims 3 and 32, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 35, it contains the limitations of claims 5 and 32, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 36, it contains the limitations of claims 9 and 32, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 37, it contains the limitations of claims 12 and 32, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 38, it contains the limitations of claims 18 and 32, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 39, it contains the limitations of claims 20 and 32, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 40, it contains the limitations of claims 28 and 32, and is analyzed as previously discussed with respect to those claims.
Regarding claim 41, it contains the limitations of claims 30 and 32, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 42, it contains the limitations of claims 31 and 32, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 43, Schwarz and Labrozzi disclose all the limitations of claim 32, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses further comprising a camera configured to capture the video data (e.g. see page 21, Fig. 15: “shuttle start” by the camera and pictures captured by the camera; also see sections 2, 4-5). 
	Regarding claim 44, Schwarz and Labrozzi disclose all the limitations of claim 32, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Schwarz discloses wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (e.g. see Fig. 15; sections 2, 4-5: computer/memory). 
Regarding claim 45, this claim is a non-transitory computer-readable storage medium claim of a method version as applied to claim 1 above, wherein the computer-readable storage medium performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Schwarz discloses a memory, a memory management control operation (MMCO), decoded picture buffer (DPB) (see abstract, sections 2-2.1).

Conclusion
6.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ON S MUNG/Primary Examiner, Art Unit 2486